 Case 2:21-cv-00303-JES-MRM Document 1 Filed 04/12/21 Page 1 of 7 PageID 1




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA

DAVID POSCHMANN,

                 Plaintiff,
v.
                                                       CASE NO.

TRADEWINDS OF SANIBEL, LLC and
LOWELL T. SPILLANE,

            Defendants.
_________________________________/

                                              COMPLAINT

        Plaintiff, David Poschmann, by and through his undersigned counsel, hereby sues the

Defendants, TRADEWINDS OF SANIBEL, LLC and LOWELL T. SPILLANE, for injunctive

relief pursuant to the Americans With Disabilities Act, 42 U.S.C. §12181, et seq. (the "ADA")

and in support thereof states as follows:

                                              JURISDICTION

            1.   This court has subject-matter jurisdiction since this action arises pursuant to 28

U.S.C. § 1331 and §1343 and Plaintiff’s claims arise under 42 U.S.C. §12181 et seq. based upon

Defendants’ violations of Title III of the ADA.

                                                 VENUE

            2.    Venue lies in this judicial district pursuant to 28 U.S.C. § 1391(b) (2) because

Defendants are residents of this district and the facility, whose online reservation system is at

issue herein, is situated in this district.

                                                PARTIES

            3.   Plaintiff, David Poschmann, is an individual who is over eighteen years of age

and sui juris. Plaintiff is disabled as such term is defined by the ADA and is substantially limited
 Case 2:21-cv-00303-JES-MRM Document 1 Filed 04/12/21 Page 2 of 7 PageID 2




in performing one or more major life activities due to the amputation of his right leg in 2012.

Plaintiff uses a wheelchair to ambulate. Plaintiff drives his own specially equipped vehicle and

has a valid disabled parking permit from the Florida Department of Highway Safety and Motor

Vehicles. Defendants’ online lodging reservation system fails to comply with any of the

requirements of 28 C.F.R. §36.302(e) and therefore Plaintiff's full and equal enjoyment of the

goods, services, facilities, privileges, advantages and/or accommodations offered thereon are

restricted and limited because of Plaintiff’s disability and will be restricted in the future unless

and until Defendants are compelled to cure the substantive ADA violations contained on their

online reservation system. Plaintiff intends to visit the online reservation system for Defendants’

place of lodging in the near future, and within thirty (30) days, to book a motel room and cottage

and utilize the goods, services, facilities, privileges, advantages and/or accommodations being

offered and/or to test the online reservation system for compliance with 28 C.F.R. §36.302(e).

         4. Defendants are the owner and operator of the Tropical Winds Motel & Cottages

located at 4819 Trade Winds Drive in Sanibel, Florida (the “Tropical”). The online reservation

system for the Tropical is found on www.sanibeltropicalwinds.com.

              CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA

         5.    On July 26, 1990, Congress enacted the ADA explaining that the purpose of the

ADA was to provide a clear and comprehensive national mandate for the elimination of

discrimination against individuals with disabilities and to provide clear, strong, consistent,

enforceable standards addressing said discrimination, invoking the sweep of congressional

authority in order to address the major areas of discrimination faced day-to-day by people with

disabilities to ensure that the Federal government plays a central role in enforcing the standards

set by the ADA. (42 U.S.C. § 12101(b)(1)-(4)).




                                                   2
    Case 2:21-cv-00303-JES-MRM Document 1 Filed 04/12/21 Page 3 of 7 PageID 3




            6.    Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

Department of Justice, Office of the Attorney General, published revised regulations for Title III

of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

requirements of the ADA. Public accommodations, including places of lodging, were required to

conform to these regulations on or before March 15, 2012.

            7.    On March 15, 2012, new regulations implementing Title III of the ADA took

effect, imposing significant new obligations on inns, motels, hotels and other "places of

lodging". 28 C.F.R. §36.302(e) states:

        ''(1) Reservations made by places of lodging. A public accommodation that owns, leases
(or leases to), or operates a place of lodging shall, with respect to reservations made by any
means, including by telephone, in-person, or through a third party -
(i) Modify its policies, practices, or procedures to ensure that individuals with disabilities can
make reservations for accessible guest rooms during the same hours and in the same manner
as individuals who do not need accessible rooms;
(ii) Identify and describe accessible features in the hotels and guest rooms offered through its
reservations service in enough detail to reasonably permit individuals with disabilities to assess
independently whether a given hotel or guest room meets his or her accessibility needs; 1
(iii) Ensure that accessible guest rooms are held for use by individuals with disabilities until all
other guest rooms of that type have been rented and the accessible room requested is the only
remaining room of that type;
(iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and ensure
that the guest rooms requested are blocked and removed from all reservations systems; and
(v) Guarantee that the specific accessible guest room reserved through its reservations service is
held for the reserving customer, regardless of whether a specific room is held in response to
reservations made by others."



1 The United States Department of Justice, in "28 C.F.R. Appendix A to Part 36, Guidance on Revisions to ADA
Regulation on Nondiscrimination on the Basis of Disability by Public Accommodations and Commercial Facilities",
provides a section-by-section analysis of 28 C.F.R. §36.302(e)(1). In its analysis and guidance, the Department of
Justice's official comments state that "information about the Hotel should include, at a minimum, information about
accessible entrances to the hotel, the path of travel to guest check-in and other essential services, and the accessible
route to the accessible room or rooms. In addition to the room information described above, these hotels should
provide information about important features that do not comply with the 1991 Standards." An agency's
interpretation of its own regulations, such as the Department of Justice's interpretation of 28 C.F.R. §36.302(e)(1),
must be given "substantial deference" and "controlling weight" unless it is "plainly erroneous or inconsistent with
the regulation." Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512, 114 S.Ct. 2381, 129 L.Ed.2d 405 (1994).


                                                           3
 Case 2:21-cv-00303-JES-MRM Document 1 Filed 04/12/21 Page 4 of 7 PageID 4




        8. The Tropical is a place of public accommodation that owns and/or leases and

operates a place of lodging pursuant to the ADA. The Tropical has an online reservation system

whereby potential patrons may reserve a motel room and cottage. The reservation system is

subject to the requirements of 28 C.F.R.§ 36.302(e) and Defendants are responsible for said

compliance.

        9.    Most recently, during April, 2021 Plaintiff attempted to specifically identify and

book a guaranteed reservation for an accessible motel room and cottage at the Tropical through

the Tropical’s online reservation system but was unable to do so due to Defendants’ failure to

comply with the requirements set forth in paragraph 7.

       10.    Plaintiff is an advocate of the rights of similarly situated disabled persons and,

pursuant to Houston v. Marod Supermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a "tester"

for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether

places of public accommodation, including online reservation systems for places of lodging, are

in compliance with the ADA.

       11.    Defendants have discriminated against Plaintiff by denying him access to and full

and equal enjoyment of the goods, services, facilities, privileges, advantages and

accommodations offered through the Tropical’s online reservation system due to the substantive

ADA violations contained thereon.

       12. The online reservation system for the Tropical encountered by Plaintiff when he

visited it failed to comply with any of the requirements of 28 C.F.R.§ 36.302(e)(1). When

Plaintiff visited the Tropical’s online reservation system he tried to make a reservation for an

accessible motel room and cottage at the Tropical, since he requires an accessible motel room

and cottage due to the amputation of his right leg, but it was not possible to make such a




                                                  4
 Case 2:21-cv-00303-JES-MRM Document 1 Filed 04/12/21 Page 5 of 7 PageID 5




reservation. It was possible to reserve a motel room and cottage that was not accessible. For this

reason Defendants have no policy, practice, or procedure in place to ensure that individuals with

disabilities can make reservations for accessible motel rooms and cottages during the same hours

and in the same manner as individuals who do not need accessible motel rooms and cottages.

This constitutes a violation of 28 C.F.R.§ 36.302(e)(1)(i). When Plaintiff visited the Tropical’s

online reservation system, he searched the site for the identification and descriptions of

accessible features at the Tropical and motel rooms and cottages offered through the reservation

service so that he could assess independently whether the Tropical or a specific motel room and

cottage met his accessibility needs in light of his disability but the reservation service contained

no such descriptions at all. This constitutes a violation of 28 C.F.R.§ 36.302(e)(1)(ii). In light of

the foregoing, Defendants also necessarily violated 28 C.F.R. §36.302(e)(1)(iii)-(v) in that since

the online reservation service does not describe any accessible motel room and cottage, and does

not, in turn, allow the reserving of such accessible motel room and cottage, the Website cannot

hold such unavailable accessible motel room and cottage in the reservation system until all other

units have been rented, block such unavailable accessible motel rooms and cottages from the

system once reserved, and guaranty that such unavailable accessible motel rooms and cottages

will be held for the reserving customer as required by sections (iii) - (v) respectively.

      13. Plaintiff is without an adequate remedy at law and is suffering irreparable harm and

he reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants are required to correct the ADA violations to the online reservation system for the

Tropical and maintain the online reservation system and accompanying policies in a manner that

is consistent with and compliant with the requirements of 28 C.F.R. §36.302(e).




                                                  5
    Case 2:21-cv-00303-JES-MRM Document 1 Filed 04/12/21 Page 6 of 7 PageID 6




        14.    Plaintiff has retained the undersigned counsel for the filing and prosecution of this

action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendants,

including litigation expenses and costs pursuant to 42 U.S.C. §12205.

        15. Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

injunctive relief to Plaintiff, including an Order compelling Defendants to implement policies,

consistent with the ADA, to accommodate the disabled, by requiring Defendants to alter and

maintain their online reservation system in accordance with the requirements set forth in

paragraph 7 above.2

         WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

injunction enjoining Defendants from continuing their discriminatory practices, ordering

Defendants to implement policies, consistent with the ADA, to accommodate the disabled,

through requiring Defendants to alter and maintain the online reservation system for the Tropical




2 The injunction, to be meaningful and fulfill its intended purpose, should require Defendants to develop, and
strictly enforce, a policy requiring regular monitoring of their online reservation system. As rates and classes of
motel rooms and cottages at the Tropical, and the number and type of motel rooms and cottages, beds,
accommodations and amenities offered in the various unit types change from time to time, the availability of
accessible units must be re-dispersed across these various price points, classes, as well as across units with disparate
features (2010 ADA Standard 224.5). In light of the foregoing, in addition to regular ongoing website maintenance
and to reflect physical changes at the Tropical, the online reservation system must continuously be updated to
properly reflect and describe Defendants’ compliance with the substantive ADA Standards regarding accessible
motel rooms and cottages in accordance with 28 C.F.R. 36.302(e)(1).


                                                           6
 Case 2:21-cv-00303-JES-MRM Document 1 Filed 04/12/21 Page 7 of 7 PageID 7




in accordance with the requirements set forth in paragraph 7 above, and awarding Plaintiff

reasonable attorneys’ fees, litigation expenses, including expert fees, and costs.

                                                      s/Drew M. Levitt
                                                      DREW M. LEVITT
                                                      Florida Bar No: 782246
                                                      drewmlevitt@gmail.com
                                                      LEE D. SARKIN
                                                      Florida Bar No. 962848
                                                      Lsarkin@aol.com
                                                      4700 N.W. Boca Raton Boulevard, Ste. 302
                                                      Boca Raton, Florida 33431
                                                      Telephone (561) 994-6922
                                                      Facsimile (561) 994-0837
                                                      Attorneys for Plaintiff




                                                 7
